                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION

TRACY BERNARD WILLIAMS                                                             PLAINTIFF


v.                                    Case No. 6:18-cv-6067


DR. DANIEL, Ouachita River Correctional
Unit (ORCU); Dr. VOWELL, ORCU;
JASON M. KELLEY, Director of Health and
Correctional Programs, ORCU; NURSE
CANNON, ORCU; and CORRECT CARE
SOLUTIONS                                                                      DEFENDANTS

                                           JUDGMENT

       Before the Court is a Motion for Summary Judgment filed by Defendants Correct Care

Solutions, LLC; Dr. Nannette Vowell; Dr. Thomas Daniel; Jason Kelley; and Veronica Cannon

(collectively, the “Moving Defendants”). (ECF No. 27). Plaintiff Tracy Bernard Williams filed a

response. (ECF Nos. 35, 36). The Moving Defendants filed a reply. (ECF No. 39). The Court

finds the matter ripe for consideration.

       For the reasons stated in the Court’s Memorandum Opinion of even date, the Court finds

that the Moving Defendants’ Motion for Summary Judgment (ECF No. 27) should be and hereby

is GRANTED. Accordingly, Plaintiff’s claims against Defendants Correct Care Solutions, LLC;

Dr. Nannette Vowell; Dr. Thomas Daniel; Jason Kelley; and Veronica Cannon are DISMISSED

WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 5th day of March, 2019.

                                                          /s/ Susan O. Hickey
                                                          Susan O. Hickey
                                                          Chief United States District Judge
